Citation Nr: 1446884	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-43 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1. Entitlement to service connection for arthritis of the right hip.

2. Entitlement to service connection for allergies.

3. Entitlement to service connection for colonic polyps.
 
4. Entitlement to service connection for residuals of heat stroke, claimed separately as memory loss and mental amnesia.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to August 1970 and from February 1974 to January 1976.  The Veteran served in Vietnam and is in receipt of the Combat Action Ribbon, among other awards.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in San Diego California.  

In February 2014 the Board remanded the issues for further development.  In the remand the Board noted that in August 2013, the Veteran responded to a VA status clarification form, and the RO interpreted the Veteran's response to this form to mean that he was not pursuing a claim for right leg projectile wounds or claims for arthritis of the bilateral knees and shoulders.  However, the Veteran submitted a statement with his August 2013 response in which he stated he was claiming service connection for a "fragmentation" wound to his left lower leg, a low back disability, arthritis of his right arm and shoulder, and arthritis of his left leg and knee.  A September 2013 rating decision addressed chronic traumatic arthritis and generalized arthritis for all major joints.  However, the Board in the February 2014 remand found that the claims for right leg projectile wounds, a low back disability, and a "fragmentation" wound of the left lower leg were not adjudicated and referred these issues to the agency of original jurisdiction (AOJ).  As these issues remain unadjudicated the Board continues to refer them to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of heat stroke and for colonic polyps are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's right hip arthritis was incurred during his active service.  

2. The evidence is at least in relative equipoise as to whether the Veteran's allergic rhinitis was incurred during his active service.  


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for arthritis of the right hip are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2013). 

2. Resolving all doubt in the Veteran's favor, the criteria for service connection for allergic rhinitis are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Continuity of symptomatology applies only to listed chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  With respect to the current appeal, arthritis is listed as a chronic disease.  38 C.F.R. § 3.309(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Right Hip Arthritis

The Veteran's DD 214 shows that he served in Vietnam and was awarded the Combat Action Ribbon and the Vietnam Campaign Medal.  In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).  The Veteran contends that he injured his right hip when he fell near a hump hill during service in Vietnam in 1969 and was medically evacuated.  He reported that since service he has had pain in the right hip area and sought treatment in the 1970s but chiropractors were unable to help him and the therapy was expensive.  See, e.g., December 2011 and February 2012 statements.  Thus the Board finds that the Veteran's right hip incident is consistent with his combat service.  

On VA examination in March 2014, the examiner opined that the Veteran's right hip arthritis was at least as likely as not incurred in or caused by the injury during service.  The examiner's rationale was that the mechanism and history of the injury were entirely consistent with the injury that the Veteran described he sustained during his active service.  The examiner stated that he based his opinion on his knowledge and experience gleaned from nearly four decades of service as an active duty orthopedist.  The Board finds this opinion to be highly probative as it is based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

The Board recognizes that there is an unfavorable VA opinion dated in May 2012 with an addendum opinion in September 2013; however, the opinions are of limited probative value as they are based on the absence of a documented diagnosis of a right hip injury during service.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (noting that a medical opinion is inadequate where it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history).  

Therefore considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between service and arthritis of the right hip.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for right hip arthritis is granted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
§ 3.102.

Allergies

The Veteran contends that he has had allergies since his service in Vietnam.  He specifically asserted that his allergies had their onset during service when he was wet for days due to monsoon rains in Vietnam.  See, e.g., December 2008 and December 2011 statements.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

On VA examinations dated in January 2009, June 2012, and March 2014, a diagnosis of allergic rhinitis was noted.  Thus, the Veteran has a disability manifested by allergic rhinitis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  He thus meets this threshold requirement for service connection. 

With regard to a nexus, there is probative evidence of a nexus between the Veteran's allergic rhinitis and service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The Board has considered the Veteran's lay statements and acknowledges that as a layman he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In this regard the Veteran's statements that he suffered from symptoms of allergies since service in Vietnam are found to be competent.  Furthermore, in a September 2013 letter, the Veteran's private doctor, Dr. L.H. stated that he treated the Veteran for allergies in the 1970s by stating "I treated him thru the 1980s."  Thus, based on the evidence of record, the Board finds the Veteran's statements credible and consistent with the circumstances of his service and the other evidence of record.   

The Board recognizes that there are unfavorable VA opinions of record dated in June 2012 and March 2014; however, the opinions are of limited probative value as they are based on the absence of documented allergies during service.  On VA examination in March 2014 the examiner noted that it is possible that the Veteran could have sensitized to allergens in Vietnam, however he based his negative nexus opinion on the lack of treatment during service.  See Dalton, 21 Vet. App. 23.  

Although allergic rhinitis was not noted in the service treatment records, this does not preclude the grant of service connection where, as here, the Veteran reported that he had experienced allergies since service and his statements are consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b).

To the extent that the Veteran has presented credible lay statement that are sufficient to establish that he has experienced allergies since service, and his private doctor indicated that he treated the Veteran for allergies in the 1970s after he was separated from service in 1976, the Board finds the evidence at the very least to be in relative equipoise in showing that the current allergies diagnosed as allergic rhinitis as likely as not had their clinical onset during service in Vietnam and have persisted since that time.  

In resolving all reasonable doubt in the Veteran's favor, service connection for allergic rhinitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for arthritis of the right hip is granted.  

Service connection for allergic rhinitis is granted.  

Service connection for colonic polyps is denied.  


REMAND

During the June2012 VA examination, the Veteran reported that he had two episodes of heat stroke during service and had to be medically evacuated by helicopter and hospitalized.  In March 2014 the Veteran reported that the first time he was taken to the medical facility in Quang Tri.  The second time he was taken to a hospital in Danang.  He stated that the hospitalizations happened in 1969 while he was serving with "M" company 3d Battalion 4th Marine Regiment 1st Marine Division.   

In compliance with the Board's February 2014 remand directives, in June 2014 a request was sent to the National Personnel Records Center (NPRC) to obtain the Veteran's inpatient clinical records dated in 1969 from the Quang Tri medical facility.  The NPRC confirmed that the hospital records were unavailable.  

However, in February 2012 the Veteran reported that his former name was [redacted], which was legally changed to his current name [redacted] when he became a U.S. citizen in 1974.  The request sent to NPRC in June 2014 was under the Veteran's current name [redacted], which is not the name he had in 1969.  Furthermore, in June 2014 the Veteran's in-service hospital records were not requested from the Danang hospital.  Thus another request should be sent to the NPRC for in-service hospital records under the Veteran's previous name from the medical facility in Quang Tri and the hospital in Danang.  

Additionally, an addendum opinion regarding the colonic polyps must be obtained.  The examinations did not address whether these could be related to Agent Orange exposure, other than in a presumptive nature.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1. Request that the NPRC to search for the Veteran's hospital records during his service in Vietnam under his former name [redacted].  Hospital records dated in 1969 should be requested from the medical facility in Quang Tri and the hospital in Danang.  

The AOJ should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the colonic polyps from a VA examiner.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's colonic polyps were caused or aggravated by military service, specifically, by his exposure to Agent Orange, regardless of its presence on the presumptive disease list.  

3. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


